EXHIBIT 10.4
AMENDMENT #4
TO TRANSITION SERVICES AGREEMENT
THIS AMENDMENT #4 TO THE TRANSITION SERVICES AGREEMENT (the “Amendment”) is
effective as of the second date of signature below (the “Amendment #4 Effective
Date”), by and among Travelport Inc. (“Travelport”) and Orbitz Worldwide, Inc.
(“Orbitz”).
     WHEREAS, Travelport and Orbitz entered into a Transition Services Agreement
dated as of July 25, 2007 (the “TSA”) under which each Party and their
Subsidiaries agreed to provide certain Services to the other Party; and
     WHEREAS, Travelport and Orbitz have amended the TSA pursuant to prior
amendments and now desire to amend the TSA as set forth below.
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the Parties, intending to be legally bound, hereby agree that the following
modifications are made to the TSA:

1.   The term with respect to each Service for maintenance and support of the
Oracle application that is described in Section 6 (Applications Support) of
Exhibit A-6 is hereby extended until September 30, 2009. The terms applicable to
the KBACE Statement of Work set forth in Amendment #3 are similarly extended.

2.   Effective on June 1, 2009, in lieu of the fixed charge of $47,675 per month
specified in Exhibit A-6 the TSA, the charge for the extended Services set forth
in Section 1 above shall be $1,564 per day.

3.   Effective on January 1, 2009, Exhibit A-5 shall be deleted and replaced
with Attachment A hereto.

4.   Orbitz may terminate either Service set forth in Sections 1 and 3 above at
any time without penalty by providing advance written notice to Travelport no
less than seven days prior to the effective termination date specified in the
notice. The termination notice shall be provided in accordance with Section 10.6
(Notices) of the TSA, with an additional copy provided via e-mail to Ed Siragusa
of Travelport at ___. Following such a termination notice, Orbitz shall pay the
applicable charge up to and including the effective termination date, but not
thereafter.

5.   Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the TSA, the Separation Agreement, and the
schedules and exhibits thereto.

6.   Except as otherwise expressly provided herein, all terms and conditions of
the TSA shall continue in full force and effect.

7.   This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which, when taken together, shall
constitute one and the same agreement.

     IN WITNESS WHEREOF, the parties have executed this Amendment #4 to the
Transition Services Agreement to be effective as of the Amendment #4 Effective
Date.

      Travelport Inc.   Orbitz Worldwide, Inc.
 
   
By: /s/ Vincent Ventura
  By: /s/ Marsha Williams
 
   
Name: Vincent Ventura
  Name: Marsha Williams
Title: SVP Tax
  Title: SVP & CFO
Date: 6/24/09
  Date: June 29, 2009

 